DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/18, 06/10/2020, 09/29/2020 and 02/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0066749 A1 Cooke et al in view of US 2018/0311585 A1 Osman.

Regarding claim 1, Cooke discloses a context-adaptive terminal (Cooke Abstract, consumer transactions; Para.  [0081] full service restaurant ordering), the apparatus comprising: 
(Cooke Para. [0009] display device that is capable of displaying transaction details; Para. [0060] the transactions details are displayed); 
a microphone, configured to detect speech spoken by a user working in proximity to the terminal when enabled (Cooke Para. [0009] voice commands to interact with the user; Para. [0044] microphones and cameras used to capture human interaction; Para. [0158] acoustic signals captured by a microphone; Para. [0178] Fig. 1, if voice commands are spoken, then the transaction will proceed using voice commands, NOT gesture); 
a motion sensor, configured to detect a first 3-dimensional (3D) gesture performed by said user to enable said microphone to detect said speech, and configured to detect a second 3D gesture to disable said microphone from detecting said speech (Cooke Para. [0009] the human interaction device is configured for voice or human gesture actions; Fig. 19, use of both voice and gesture; Para. [0168] gesture based machines have camera, microphone; Fig. 1, step 2208 is described in Para. [0178] as listening or looking for a preset instruction); 
and a configuration manager, coupled to said display, said microphone, and said motion sensor, configured to enable detection of said speech upon detection of said first 3D gesture (Cooke Para. [0178-0179] In step 2208, the voice or gesture command activates the processor device; Fig. 21), and configured to capture said speech of said user from said microphone, to transmit said speech via first messages to a backend server, to receive second messages from said (Cooke Para. [0178-0179] in step 2210, the voice or gesture is sent to the backend server to initiate the gestured modification, preset voice commands may include anything programmed, which would reasonably include enabling the already available gesture; Fig. 21; Para. [0107] the code is extracted from the gesture received, and may retrieve the information from the code server; Fig. 22, optional signals used for the order; Para. [0138-0140] the display is shown to be connected to a network 1530, which may be connected in a forward and reverse direction with 1530A; the ability for the processor to connect to a backend server which contains stored information about what commands are associated with specific speech and visual gestures may be display in Fig. 14; Para. [0174] further discusses the gesture database being singular, or multiple, which are connected over a network). 
Cooke fails to explicitly disclose a motion sensor configured to determine distance to said user and wherein said configuration manager automatically adjusts text size of said electronic orders on said display as a function of said distance to said user as determined by said motion sensor. 
Osman is in the field of user interactions with electronics (Osman Abstract, handheld device with screen to monitor face position of user) and (Osman Para. [0097] position of the device relative to the face of the user is determined by tracking movement) and wherein said configuration manager automatically adjusts text size of said electronic orders on said display as a function of said distance to said user as determined by said motion sensor (Osman Para. [0027-0028] the distance of the user face to the handheld device may auto zoom-in or zoom out on the image being displayed; Para. [0102] relative position of the device determines the zoom feature; Para. [0104] distance between the face and handheld device is measured as “d”). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the order processing terminal of Cooke with the automatic size adjustment of Osman. The motivation for doing so would be to automatically adjust the viewing screen to coincide with the user, to give the best (Osman Para. [0002-0006]).

Regarding claim 8, Cooke discloses a context-adaptive terminal (Cooke Abstract, consumer transactions; Para.  [0081] full service restaurant ordering), comprising: 
a display, configured to display electronic orders for preparation (Cooke Para. [0009] display device that is capable of displaying transaction details; Para. [0060] the transactions details are displayed); 
a microphone, configured to detect speech spoken by a user working in proximity to the terminal when enabled (Cooke Para. [0009] voice commands to interact with the user; Para. [0044] microphones and cameras used to capture human interaction; Para. [0158] acoustic signals captured by a microphone; Para. [0178] Fig. 1, if voice commands are spoken, then the transaction will proceed using voice commands, NOT gesture); 
a motion sensor, configured to detect a first 3-dimensional (3D) gesture performed by said user to enable said microphone to detect said speech, and configured to detect a second 3D gesture to disable said microphone from detecting said speech (Cooke Para. [0009] the human interaction device is configured for voice or human gesture actions; Fig. 19, use of both voice and gesture; Para. [0168] gesture based machines have camera, microphone; Fig. 1, step 2208 is described in Para. [0178] as listening or looking for a preset instruction); and an order processor, coupled to said (Cooke Para. [0053-0055] the order is maintained and processed from selecting menu items, to payment fulfillment; Para. [0083] the terminal may also be used by servers, in order to inform the kitchen staff of orders and maintain the transactions within the restaurant); and a configuration manager, coupled to said display, said microphone, and said motion sensor, configured to enable detection of said speech upon detection of said first 3D gesture, and configured to capture said speech of said user from said microphone (Cooke Para. [0178-0179] In step 2208, the voice or gesture command activates the processor device; Fig. 21), to transmit said audio via first messages to a backend server, to receive second messages from said backend server providing one or more keywords that corresponds to said speech, to access voice commands that correspond to said one or more keywords, and to modify display of said electronic orders on said display in accordance with said voice commands, and configured to disable detection of said speech upon detection of said second 3D gesture (Cooke Para. [0178-0179] in step 2210, the voice or gesture is sent to the backend server to initiate the gestured modification, preset voice commands may include anything programmed, which would reasonably include enabling the already available gesture; Fig. 21; Para. [0107] the code is extracted from the gesture received, and may retrieve the information from the code server; Fig. 22, optional signals used for the order; Para. [0138-0140] the display is shown to be connected to a network 1530, which may be connected in a forward and reverse direction with 1530A; the ability for the processor to connect to a backend server which contains stored information about what commands are associated with specific speech and visual gestures may be display in Fig. 14; Para. [0174] further discusses the gesture database being singular, or multiple, which are connected over a network). 
Cooke fails to explicitly disclose a motion sensor configured to determine distance to said user and wherein said configuration manager automatically adjusts text size of said electronic orders on said display as a function of said distance to said user as determined by said motion sensor.
Osman teaches a motion sensor configured to determine distance to said user (Osman Para. [0097] position of the device relative to the face of the user is determined by tracking movement) and wherein said configuration manager automatically adjusts text size of said electronic orders on said display as a function of said distance to said user as determined by said motion sensor (Osman Para. [0027-0028] the distance of the user face to the handheld device may auto zoom-in or zoom out on the image being displayed; Para. [0102] relative position of the device determines the zoom feature; Para. [0104] distance between the face and handheld device is measured as “d”). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the order processing terminal of Cooke with the (Osman Para. [0002-0006]).

Regarding claim 15, Cooke discloses a method for context-adaptive restaurant management (Cooke Abstract, consumer transactions; Para.  [0081] full service restaurant ordering), comprising: 
displaying electronic orders for preparation on a display (Cooke Para. [0009] display device that is capable of displaying transaction details; Para. [0060] the transactions details are displayed); 
employing a microphone to detect audio spoken by a user working in proximity to a terminal when enabled (Cooke Para. [0009] voice commands to interact with the user; Para. [0044] microphones and cameras used to capture human interaction; Para. [0158] acoustic signals captured by a microphone; Para. [0178] Fig. 1, if voice commands are spoken, then the transaction will proceed using voice commands, NOT gesture); 
DOCKET: TST.011653utilizing a motion sensor to detect a first 3-dimensional (3D) gesture performed by the user to enable said microphone to detect said speech, and configured to detect a second 3D gesture to disable said microphone from detecting said speech (Cooke Para. [0009] the human interaction device is configured for voice or human gesture actions; Fig. 19, use of both voice and gesture; Para. [0168] gesture based machines have camera, microphone; Fig. 1, step 2208 is described in Para. [0178] as listening or looking for a preset instruction; Para. [0174] further discusses the gesture database being singular, or multiple, which are connected over a network); 
and enabling detection of the speech upon detection of the first 3D gesture (Cooke Para. [0178-0179] In step 2208, the voice or gesture command activates the processor device; Fig. 21), and subsequently capturing the speech of the user from the microphone, transmitting the audio via first messages to a backend server, receiving second messages from the backend server providing one or more keywords that correspond to the speech, accessing voice commands that correspond to the one or more keywords, and modifying display of the electronic orders on the display in accordance with the voice commands, and disabling detection of the speech upon detection of the second 3D gesture (Cooke Para. [0178-0179] in step 2210, the voice or gesture is sent to the backend server to initiate the gestured modification, preset voice commands may include anything programmed, which would reasonably include enabling the already available gesture; Fig. 21; Para. [0107] the code is extracted from the gesture received, and may retrieve the information from the code server; Fig. 22, optional signals used for the order; Para. [0138-0140] the display is shown to be connected to a network 1530, which may be connected in a forward and reverse direction with 1530A; the ability for the processor to connect to a backend server which contains stored information about what commands are associated with specific speech and visual gestures may be display in Fig. 14; Para. [0174] further discusses the gesture database being singular, or multiple, which are connected over a network). 
Cooke fails to explicitly disclose a motion sensor configured to determine distance to the user and automatically adjusting text size of the electronic orders on the display as a function of the distance to said user as determined by the motion sensor.
Osman teaches a motion sensor configured to determine distance to the user (Osman Para. [0097] position of the device relative to the face of the user is determined by tracking movement) and automatically adjusting text size of the electronic orders on the display as a function of the distance to said user as determined by the motion sensor (Osman Para. [0027-0028] the distance of the user face to the handheld device may auto zoom-in or zoom out on the image being displayed; Para. [0102] relative position of the device determines the zoom feature; Para. [0104] distance between the face and handheld device is measured as “d”). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the order processing terminal of Cooke with the automatic size adjustment of Osman. The motivation for doing so would be to automatically adjust the viewing screen to coincide with the user, to give the best viewing experience, and therefore improve the overall enjoyment of the user of the system (Osman Para. [0002-0006]).

Claims 2, 3, 6, 7, 9, 10, 13, 14, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0066749 A1 Cooke et al. in view of US 2018/0311585 A1 Osman in further view of US 6,594,632 B1 White.

Regarding claim 2, modified Cooke discloses the terminal as recited in claim 1. Cooke fails to explicitly disclose further comprising: a local keyword table, coupled to said configuration manager that provides a mapping of said one or more keywords to said voice commands for execution by the terminal, wherein said configuration manager executes said voice commands via data sent to said display. White is in the field of a voice control system (White Abstract, control with voice) and teaches further comprising: a local keyword table, coupled to said configuration manager that provides a mapping of said one or more keywords to said voice commands for execution by the terminal, wherein said configuration manager executes said voice commands via data sent to said display (White Col. 6, Lns. 5-20, computer stores a set of reference nonverbal voice signals, executing a command based on the signal). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the terminal of Cooke with the keyword table of White. The motivation for doing so would be to provide a hands free checkout, with advanced features to prevent system malfunction (White Col. 1, Lns. 5-20, a voice command system well suited for noisy environments, such a retail checkout).

Regarding claim 3, modified Cooke teaches the terminal as recited in claim 2, wherein said display comprises a touchscreen display, and wherein the terminal is employed in a food preparation environment to fulfill said electronic orders (Cooke Para. [0081] the quick payment may be applies to a food ordered, which includes order taking and billing system), and wherein said user is not required to touch said display in order to modify display of said electronic orders (Cooke Para. [0185] the signature may be captured with a touch pad, but the processor may also be equipped to understand gestures, like the okay symbol, to confirm a transaction).

Regarding claim 6, modified Cooke discloses the terminal as recited in claim 1. Cooke fails to explicitly disclose wherein said audio is employed by noise cancellation elements in said backend server to cancel unwanted audio associated with one or more other order processing terminals. White teaches wherein said audio is employed by noise cancellation elements in said backend server to cancel unwanted audio associated with one or more other order processing terminals (White Col. 4, Lns. 34-45, a filter to map ambient background noise). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the terminal of Cooke with the background noise cancellation of White. The motivation for doing so would be to (White Col. 1, Lns. 5-20, a voice command system well suited for noisy environments, such a retail checkout).

Regarding claim 7, modified Cooke discloses the terminal as recited in claim 1. Cooke fails to explicitly disclose wherein said microphone comprises a low- power mode that listens for specific keywords which, when spoken, direct the terminal to enter a specific operating mode. White teaches wherein said microphone comprises a low- power mode that listens for specific keywords which, when spoken, direct the terminal to enter a specific operating mode (White Col. 5, Lns. 23-45, the system is in an off mode, which has no power, until specific keywords are spoken, and a set to an “on”). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the terminal of Cooke with the power mode of White. The motivation for doing so would be allow for more advanced features, such as noise cancellation, volume and calibrations, to be activated in the “on” state, as to not waster energy while in the “off” status (White Col. 6, Lns. 1-3). 

Regarding claim 9, modified Cooke discloses the terminal as recited in claim 8. Cooke fails to explicitly disclose further comprising: a local keyword table, coupled to said configuration manager that provides a mapping of said one or more keywords to said voice commands for execution by the terminal, wherein said configuration manager executes said voice commands via data sent to said (White Col. 6, Lns. 5-20, computer stores a set of reference nonverbal voice signals, executing a command based on the signal). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the terminal of Cooke with the keyword table of White. The motivation for doing so would be to provide a hands free checkout, with advanced features to prevent system malfunction (White Col. 1, Lns. 5-20, a voice command system well suited for noisy environments, such a retail checkout).

Regarding claim 10, modified Cooke teaches the terminal as recited in claim 9, wherein said display comprises a touchscreen display, and wherein the terminal is employed in a food preparation environment to fulfill said electronic orders (Cooke Para. [0081] the quick payment may be applies to a food ordered, which includes order taking and billing system), and wherein said user is not required to touch said display in order to modify display of said electronic orders (Cooke Para. [0185] the signature may be captured with a touch pad, but the processor may also be equipped to understand gestures, like the okay symbol, to confirm a transaction).

Regarding claim 13, modified Cooke teaches the terminal as recited in claim 8. Cooke fails to explicitly disclose wherein said audio is employed by noise cancellation elements in said backend server to cancel unwanted audio associated with one or more other order processing terminals. White teaches wherein said audio is employed by noise cancellation elements in said backend server to cancel unwanted audio associated with one or more other order processing terminals (White Col. 4, Lns. 34-45, a filter to map ambient background noise). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the terminal of Cooke with the background noise cancellation of White. The motivation for doing so would be to provide a hands free checkout, with advanced features to prevent system malfunction (White Col. 1, Lns. 5-20, a voice command system well suited for noisy environments, such a retail checkout).

Regarding claim 14, modified Cooke discloses the terminal as recited in claim 8. Cooke fails to explicitly disclose wherein said microphone comprises a low- power mode that listens for specific keywords which, when spoken, direct the terminal to enter a specific operating mode. White teaches wherein said microphone comprises a low- power mode that listens for specific keywords which, when spoken, direct the terminal to enter a specific operating mode (White Col. 5, Lns. 23-45, the system is in an off mode, which has no power, until specific keywords are spoken, and a set to an “on”). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the terminal of Cooke with the power mode of White. The motivation for doing so would be allow for more advanced features, such as noise cancellation, volume and calibrations, to be activated in the “on” state, as to not waster energy while in the “off” status (White Col. 6, Lns. 1-3). 

Regarding claim 16, modified Cooke discloses the method as recited in claim 15. Cooke fails to explicitly disclose further comprising: mapping the one or more keywords to the voice commands to be executed by the terminal, and executing the voice commands via data sent to the display. White teaches further comprising: mapping the one or more keywords to the voice commands to be executed by the terminal, and executing the voice commands via data sent to the display (White Col. 6, Lns. 5-20, computer stores a set of reference nonverbal voice signals, executing a command based on the signal). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Cooke with the keyword table of White. The motivation for doing so would be to provide a hands free checkout, with advanced features to prevent system malfunction (White Col. 1, Lns. 5-20, a voice command system well suited for noisy environments, such a retail checkout).

Regarding claim 17, modified Cooke teaches the method as recited in claim 16, wherein the display comprises a touchscreen display, and wherein the terminal is employed in a food preparation environment to fulfill the electronic orders (Cooke Para. [0081] the quick payment may be applies to a food ordered, which includes order taking and billing system), and wherein the user is not required to touch the display in order to modify display of the electronic orders (Cooke Para. [0185] the signature may be captured with a touch pad, but the processor may also be equipped to understand gestures, like the okay symbol, to confirm a transaction).

Regarding claim 19, modified Cooke discloses the method as recited in claim 15. Cook fails to explicitly disclose further comprising: employing the audio by noise cancellation elements in the backend server to cancel unwanted audio associated with one or more other order processing terminals. White teaches further comprising: employing the audio by noise cancellation elements in the backend server to cancel unwanted audio associated with one or more other order processing terminals (White Col. 4, Lns. 34-45, a filter to map ambient background noise). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Cooke with the background noise cancellation of White. The motivation for doing so would be to (White Col. 1, Lns. 5-20, a voice command system well suited for noisy environments, such a retail checkout).

Regarding claim 20, modified Cooke discloses the method as recited in claim 15. Cooke fails to explicitly disclose wherein the microphone comprises a low- power mode that listens for specific keywords which, when spoken, direct the terminal to enter a specific operating mode. White teaches wherein the microphone comprises a low- power mode that listens for specific keywords which, when spoken, direct the terminal to enter a specific operating mode (White Col. 5, Lns. 23-45, the system is in an off mode, which has no power, until specific keywords are spoken, and a set to an “on”). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Cooke with the power mode of White. The motivation for doing so would be allow for more advanced features, such as noise cancellation, volume and calibrations, to be activated in the “on” state, as to not waster energy while in the “off” status (White Col. 6, Lns. 1-3). 

Claims 4, 5, 11, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0066749 A1 Cooke et al. in view of US 2018/0311585 A1 Osman and in further view of US 6,594,632 B1 White and US 2017/0161851 A1 Li et al.

(Li Para. [0005] food order management system) and teaches wherein said terminal further comprises: a state processor, configured to queue state changes in order queues that correspond to said electronic orders (Li Para. [0057] one or more mobile network terminals, the terminals are capable of receiving and sending order from servers to the kitchen, to the front of house); and an order processor, coupled to said state processor and within which said configuration manager is disposed, configured to generate said state changes, and configured to access and transmit said state changes in each of said order queues to said backend server, from oldest to youngest (Li Para. [0005] the queue may send messages about the state of the order, some examples of a change of state may include when the food is ready, special requests, table cleared and cancellations; Para. [0020] the notification may be sent to the appropriate station, as well as communicate between stations; the notification is sent and a queue is oldest to newest message sent in order), when operably connected to a network, wherein said order processor comprises current order state fields corresponding to all of said electronic orders (Li Para. [0014] each device may communicate over the specific server; each sever may select the desired best mode network for communication; Para. [0057] the communication may be over a variety of selected networks). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the terminal of Cooke with the processor of Li. The motivation for doing so would be to allow for the front of house ordering with gestures of Cooke, with the processing capabilities to communicate the order, and the status thereof, with the entire restaurant staff, which allows for clear communication about the status of the order, as well as any possible changes made by any user in the restaurant (Li Para. [0020]).

Regarding claim 5, modified Cooke teaches the terminal as recited in claim 4. Cook fails to explicitly disclose wherein the terminal operably connects to said network via one or more Wi-Fi access points. Li teaches wherein the terminal operably connects to said network via one or more Wi-Fi access points (Li Para. [0014] each device may communicate over the specific server; each server may select the desired best mode network for communication; Para. [0057] the communication may be over a variety of selected networks, one of which is wifi). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the terminal of Cooke with the wifi (Li Para. [0020]).

Regarding claim 11, modified Cooke teaches the terminal as recited in claim 9. Cooke fails to explicitly disclose wherein said terminal further comprises: a state processor, configured to queue state changes in order queues that correspond to said electronic orders, wherein said order processor generates said state changes, and to accesses and transmits said state changes in each of said order queues to said backend server, from oldest to youngest, when operably connected to a network. Li teaches wherein said terminal further comprises: a state processor, configured to queue state changes in order queues that correspond to said electronic orders (Li Para. [0057] one or more mobile network terminals, the terminals are capable of receiving and sending order from servers to the kitchen, to the front of house), wherein said order processor generates said state changes, and to accesses and transmits said state changes in each of said order queues to said backend server, from oldest to youngest (Li Para. [0005] the queue may send messages about the state of the order, some examples of a change of state may include when the food is ready, special requests, table cleared and cancellations; Para. [0020] the notification may be sent to the appropriate station, as well as communicate between stations; the notification is sent and a queue is oldest to newest message sent in order), when operably connected to a network (Li Para. [0014] each device may communicate over the specific server; each sever may select the desired best mode network for communication; Para. [0057] the communication may be over a variety of selected networks). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the terminal of Cooke with the processor of Li. The motivation for doing so would be to allow for the front of house ordering with gestures of Cooke, with the processing capabilities to communicate the order, and the status thereof, with the entire restaurant staff, which allows for clear communication about the status of the order, as well as any possible changes made by any user in the restaurant (Li Para. [0020]).

Regarding claim 12, modified Cooke teaches the terminal as recited in claim 11. Cooke fails to explicitly disclose wherein the terminal operably connects to said network via one or more Wi-Fi access points. Li teaches wherein the terminal operably connects to said network via one or more Wi-Fi access points (Li Para. [0014] each device may communicate over the specific server; each server may select the desired best mode network for communication; Para. [0057] the communication may be over a variety of selected networks, one of which is wifi). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the terminal of Cooke with the wifi connection of Li. The motivation for doing so would be to allow for the front of (Li Para. [0020]).

Regarding claim 18, modified Cooke teaches the method as recited in claim 16. Cooke fails to explicitly disclose wherein the terminal further comprises: via a state processor, queueing state changes in order queues that correspond to the electronic orders; and generating the state changes, and accessing and transmitting the state changes in each of the order queues to a backend server, from oldest to youngest, when operably connected to a network. Li teaches wherein the terminal further comprises: via a state processor, queueing state changes in order queues that correspond to the electronic orders (Li Para. [0057] one or more mobile network terminals, the terminals are capable of receiving and sending order from servers to the kitchen, to the front of house); and generating the state changes, and accessing and transmitting the state changes in each of the order queues to a backend server, from oldest to youngest (Li Para. [0005] the queue may send messages about the state of the order, some examples of a change of state may include when the food is ready, special requests, table cleared and cancellations; Para. [0020] the notification may be sent to the appropriate station, as well as communicate between stations; the notification is sent and a queue is oldest to newest message sent in order), when operably connected to a network (Li Para. [0014] each device may communicate over the specific server; each sever may select the desired best mode network for communication; Para. [0057] the communication may be over a variety of selected networks). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Cooke with the processor of Li. The motivation for doing so would be to allow for the front of house ordering with gestures of Cooke, with the processing capabilities to communicate the order, and the status thereof, with the entire restaurant staff, which allows for clear communication about the status of the order, as well as any possible changes made by any user in the restaurant (Li Para. [0020]).
Response to Arguments
Applicant’s arguments, see Pg. 13, filed 10/11/2021, with respect to the rejection(s) of claim(s) 1, 8 and 15 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cooke in view of Osman.. 
Regarding 103, Applicant believes Cooke’s configuration manager may be either the terminal, or the backend server, but cannot be both. The configuration manager is able to take in information from microphone and motion sensors, send the information to a backend server where the gesture may be found within a database and a command is forwarded from the server to the processor to send to a display to complete an action. As claimed, the backend server receives information about the movements captured from the motion sensor, and send information about the 3D gesture that corresponds to the movements. The 
Further, Examiners citation to Cooke Fig. 14 1530 and 1530A, is brought in to show that some information databases may be backend, and therefore communicated over a network. The applicant’s main argument relies on the processor and backend server being two separate entities that perform separate functions, but Examiner asserts that Cooke is able to teach that the terminal corresponds to the processor, and the backend server corresponds to the gesture database, which has been shown to be capable of off site server communication.
Finally, newly amended language including text size adjustment may be found in new art of Osman, and the rejection is found above. The new amendments have been found in new art Osman, and the claim elements that correspond to the new art, may be found in the rejections above. Therefore, the claims remain rejected under 103.
Regarding dependent claims, the argument is based on their reliance on amended claims that have been argued as being allowable, but since Examiner has pointed to the reference teaching of a terminal and back-end server, the dependent claims remain rejected.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,023,676 A Erell teaches keyword recognition (Abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.E.S./Examiner, Art Unit 3687             

/ALLISON G WOOD/Primary Examiner, Art Unit 3625